DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 10/5/2020, with respect to the combination of Thatipelli (US 2014/0277009) in view of Simpson et al. (US 2012/0253186)  have been fully considered and are persuasive.  The rejection of claim 1 and dependent claims 2-17 has been withdrawn. 
Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not disclose or fairly suggest a motivation to combine a occlusion crossing catheter, inter alia, wherein the catheter centering device is formed as a plurality of flat spring that have a wide lateral surface to atraumatically engage a vessel wall, as well as a narrow distal edge that is configured to penetrate an occlusion.  Thatapelli teaches a constriction crossing catheter, but fails to disclose the centering portion also functioning as a cutting portion.  The applicant explanation in the response filed 10/5/2020 details the deficiency in modifying the Thatapelli spring portions to include a cutting portion as taught by Simpson. As the spring portions disclosed by Thatapelli are specifically designed to have no regions capable of piercing blood vessels (paragraph 99), the modification of Thatapelli with to include a cutting edge would teach away from the invention of the prior art.  The present application is further differentiated from the prior art of record in that the spring portions disclosed by Simpson et al. are located on the rotatable cutting tip of the device, rather than the housing of the device, as the springs of Thatapelli are located.  Due to the structural differences between the flat springs disclosed by the prior art and the present invention, the arrangement of the spring structure on an outer housing instead of on a tip portion or a rotatable inner member, and other limitations in the claims, the claims of the present invention are distinct from the prior art.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE ANN SZPIRA whose telephone number is (571)270-3866.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JULIE A SZPIRA/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        May 22, 2021